Citation Nr: 0404549	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for a mechanical back strain 
from August 12, 2000?

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome claimed as a bilateral wrist disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Although correspondence dated in May 2001 and March 2002 
attempted to notify the veteran of the VCAA, the requirements 
of the Act were not met.  Specifically, the letters were 
vague and misleading in notifying him what specific evidence 
is needed to substantiate his claims, what portion of that 
evidence will be secured by VA, and what portion of that 
evidence will be provided by the appellant.  Additionally, as 
part of the notice provided was issued after the June 2001 
rating decision, the issue whether the timing of notice 
provided to the veteran was prejudicial must be addressed.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).

Furthermore, additional development is necessary to ensure VA 
has satisfied its duty to assist the veteran in obtaining 
evidence to support his claim.  The veteran underwent a VA 
examination in April 2002.  In the examination of the 
veteran's back, the physician did not adequately address all 
of the factors that must be considered in the evaluation of a 
musculoskeletal disability.  With the evaluation of 
musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. § 4.40, 
4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
mal-aligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  
In addition, the examination did not appear to specifically 
address the thoracic spine, although attention was given to 
the lumbosacral area.  As such, further development is in 
order.

Moreover, the veteran's thoracic spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003), limitation of motion of the lumbar spine.  This 
diagnostic code was eliminated under a new general rating 
formula for diseases and injuries of the spine that became 
effective September 26, 2003.  As the RO has not had the 
opportunity to consider the claim in light of the recent 
regulatory change further development is in order.

In July 2002, the veteran underwent a VA neurological 
examination in connection with his service connection claim 
for carpel tunnel syndrome.  The report indicated that the 
veteran's records were not available for review and the 
examiner indicated that treatment records should be made 
available to help determine the true nature and extent of his 
symptoms.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2003).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Furthermore, the RO initially 
requested that the veteran undergo both neurological and 
peripheral nerve examinations.  Although the peripheral nerve 
examination was not undertaken, the Board is in agreement 
that one should be performed.

For the reasons stated above, further development in the form 
of VA examinations is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
mechanical back sprain and bilateral 
wrist disorder since service and ask him 
to sign the appropriate releases.  
Thereafter, any such records not 
previously obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo 
orthopedic, neurological, and peripheral 
nerve examinations to ascertain the 
nature and extent of disability from his 
back disorder and the etiology of his 
bilateral wrist disorder.  All tests and 
studies necessary to make these 
determinations should be ordered by the 
physicians.  The claims folder must be 
made available to the physicians for 
review.  A notation to the effect that 
this records review took place should be 
included in each examination report.

Regarding the orthopedic examination, the 
report must include range of motion 
studies for the lumbar back, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician should identify and 
completely describe any other current 
symptomatology, including any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motions 
during such flare-ups.

The neurological and peripheral nerve 
examinations should include a history of 
the veteran's bilateral wrist problem.  
It is unclear from VA records dated in 
April 2001 if the diagnosis of right 
carpel tunnel syndrome was based on 
history or clinical evidence.  Therefore, 
the physician should confirm whether or 
not the veteran has carpel tunnel 
syndrome in one or both wrists and, if 
so, the physician should opine whether it 
is at least as likely as not that carpel 
tunnel syndrome is related to service or 
any event that occurred therein.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5102, 5103, 
5103A, are fully complied with and 
satisfied.  Thereafter, the RO should 
review the claim again.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
interpretations of the VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



